NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                     MOTION AND, IF FILED, DETERMINED


                                         IN THE DISTRICT COURT OF APPEAL

                                         OF FLORIDA

                                         SECOND DISTRICT


PAUL E. DOTSON,                  )
                                 )
           Appellant,            )
                                 )
v.                               )                 Case No. 2D20-5
                                 )
STATE OF FLORIDA,                )
                                 )
           Appellee.             )
________________________________ )


Opinion filed September 9, 2020.

Appeal pursuant to Fla. R. App. P.
9.141(b)(2) from the Circuit Court for
Hillsborough County; Melissa M. Polo,
Judge.

Paul E. Dotson, pro se.


PER CURIAM.


             Affirmed.


NORTHCUTT, LaROSE, and LUCAS, JJ., Concur.